Greene, J.,
concurring: I agree with the majority’s opinion in all respects, except as to the need for remand to include consideration of the Jordans’ Release of Covenants. I believe such remand is unnecessary for the following reasons.
The Release of Covenants is contained in the record on appeal and reflects an instrument executed by the Jordans on August 7, 2002, releasing the restrictive covenants “after the date of the execution of this instrument.” From the undisputed facts, the Jordans had absolutely no interest in the property on said date. Accordingly, it is apparent from the face of the instrument that the purported release has no legal effect.
It is a fundamental principle of property law that one cannot convey an interest greater than one possesses in said property on the date of the purported conveyance. See 23 Am. Jur. 2d, Deeds § 7. A grantor who has previously disposed of title in land cannot later transfer that title to a subsequent grantee. Johnson v. Allen, 178 Kan. 348, 352, 285 P.2d 765 (1955). Similarly, one who has long since conveyed his or her fee simple interest in real estate cannot release restrictive covenants imposed during his or her ownership, especially where such covenants were expressly made to “apply to and run with the conveyed land.”
The Jordans’ Release of Covenants is of no legal moment. No remand is necessaiy to so conclude.